Appeals by defendants from two judgments (one as to each of them) of the Supreme Court, Queens County (Dubin, J.), both rendered April 10, 1980, convicting each defendant of criminal possession of a weapon in the second degree and assault in the third degree, upon a jury verdict, and imposing sentences. Judgments affirmed. Appellants allege that they were deprived of their right to the effective assistance of counsel by reason of their representation at trial by the same attorney. The record, however, indicates that on March 5, 1980, the trial court questioned appellants and their attorney as to whether conflicts might exist, and all concerned replied that no conflicts would be presented by continuance of joint representation. The joint representation of multiple defendants is not per se violative of one’s constitutional right to the effective assistance of counsel. (Holloway v Arkansas, 435 US 475; People v Macerola, 47 NY2d 257.) Appellants, having consented to joint representation, waived any claim of possible prejudice resulting from it. (See People v Gomberg, 38 NY2d 307; People v Ortiz, 49 NY2d 718). We have examined appellants’ other contentions and find them to be without merit. Gulotta, J. P., Cohalan, O’Connor and Bracken,.JJ., concur.